           Case 3:20-cv-02267-MO          Document 16       Filed 04/06/21     Page 1 of 4




                               IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION


DWAYNE J. DENNIS and HAZEL R.D.
DENNIS,
                                                                               No. 3:20-cv-2267-MO
                 Plaintiffs,
                                                                           OPINION AND ORDER
v.

JP MORGAN CHASE BANK,

                 Defendant.


MOSMAN, J.,

       Plaintiffs Dwayne J. Dennis and Hazel R.D. Dennis brought this action against Defendant

JPMorgan Chase Bank, N.A.1 (“Chase Bank”). Before me is Defendant’s Motion to Dismiss

[ECF 4] and Request for Judicial Notice [ECF 5]. For the following reasons, I GRANT

Defendant’s motions and DISMISS this case with prejudice.

                                          BACKGROUND

       This is the third case involving Chase Bank’s foreclosure of the Deed of Trust securing

Plaintiffs’ home loan. In 2018, Chase Bank obtained a judgment of foreclosure against Plaintiffs

in Oregon state court following a trial. Def.’s Req. Judicial Notice [ECF 5] Ex. 1, at 1–3.

Following that judgment, Plaintiffs filed a case against Chase Bank in the District of Oregon for



       1
           Plaintiffs erroneously named Defendant as “JP Morgan Chase Bank.”
1 – OPINION AND ORDER
            Case 3:20-cv-02267-MO       Document 16       Filed 04/06/21       Page 2 of 4




“Conspiracy, Fraud, Racketeering, subrogation, extortion, forgery; RICO and full disclosure”

and sought $50 million in damages. Id. Exs. 7, 8. The district court dismissed Plaintiffs’ case

with prejudice, and the Ninth Circuit affirmed. Id. Exs. 11, 12.

       The case before me now was removed from Multnomah County Circuit Court on

December 29, 2020. Plaintiffs’ Complaint [ECF 1-1] seeks $150 million from Chase Bank

because “‘UNCLEAN HANDS’ created extortion, forfeiture by wrong doings and Bank

corruption to obtain the right to collect a debt that was not owed to them.”

                                          DISCUSSION

       Defendant moves to dismiss Plaintiff’s Complaint and requests judicial notice of several

documents in consideration of its Motion to Dismiss.

       I.       Request for Judicial Notice

       As a preliminary matter, Chase Bank requests I take judicial notice of fourteen

documents. Generally, a court cannot consider any material outside of the pleadings when ruling

on a motion to dismiss. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).

But “under Rule 201 of the Federal Rules of Evidence, the court may take judicial notice, on its

own or at a party’s request, of ‘matters of public record.’” Nelmes v. Nationstar Mortg., LLC,

No. 3:16-cv-615-AC, 2016 WL 7383335, at *1 (D. Or. Nov. 9, 2016) (citing Lee v. City of Los

Angeles, 250 F.3d 668, 689 (9th Cir. 2001)).

       Here, Chase Bank requests that I take judicial notice of twelve different documents from

the prior court proceedings and two agreements related to the real property at issue in the

foreclosure. Def.’s Req. Judicial Notice [ECF 5] at 2–5. These documents are “not subject to

reasonable dispute because [they] . . . can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Thus, I GRANT



2 – OPINION AND ORDER
         Case 3:20-cv-02267-MO           Document 16       Filed 04/06/21        Page 3 of 4




Defendant’s Request for Judicial Notice [ECF 5] and consider these documents with Defendant’s

Motion to Dismiss.

       II.     Motion to Dismiss

       Defendant moves to dismiss Plaintiffs’ Complaint [ECF 1-1] on three alternative

grounds: (1) claim preclusion, (2) issue preclusion, and (3) failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Because I find dismissal is proper on the grounds of claim and

issue preclusion, I decline to reach the other potential ground for dismissal.

       Chase Bank argues claim and issue preclusion bar Plaintiffs’ claim. “Claim preclusion

‘applies when there is (1) an identity of claims; (2) a final judgment on the merits; and (3)

identity or privity between the parties.’” Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 855

(9th Cir. 2016) (quoting Cell Therapeutics, Inc. v. Lash Grp. Inc., 586 F.3d 1204, 1212 (9th Cir.

2009)). Issue preclusion applies “[w]hen an issue of fact or law is actually litigated and

determined by a valid and final judgment, and the determination is essential to the judgment.”

Arizona v. California, 530 U.S. 392, 414 (2000) (quoting Restatement (Second) of Judgments

§ 27, p. 250 (1982)).

       This case involves the same parties as the two prior cases. The underlying facts of this

case are identical to those at issue in the prior cases. Moreover, Plaintiffs’ response to

Defendant’s Motion to Dismiss makes clear that their “unclean hands” claim is premised on the

exact allegations that were raised and decided in the prior state and district court proceedings

(namely, that Plaintiffs were wrongly accused of a $216,000 debt that led to the foreclosure

action against them). See Pls.’ Resp [ECF 8] at 2; Def.’s Req. Judicial Notice [ECF 5], Ex. 5, at

2; Def’s Req. Judicial Notice [ECF 5] Ex. 8, at 2, 4, 6.




3 – OPINION AND ORDER
         Case 3:20-cv-02267-MO         Document 16       Filed 04/06/21    Page 4 of 4




       Therefore, assuming Plaintiffs have properly stated a claim for “unclean hands,” claim

and issue preclusion bar Plaintiffs’ claim from going forward.

                                        CONCLUSION

       For the reasons stated above, I GRANT Defendant’s Motion to Dismiss [ECF 4] and

Request for Judicial Notice [ECF 5]. Because claim and issue preclusion bar Plaintiffs’ claim, I

DISMISS this case with prejudice.

       IT IS SO ORDERED.

                   6
       DATED this ____ day of April, 2021.


                                                            ~QJI{ "(Y} ~
                                                            ________________________
                                                            MICHAEL W. MOSMAN
                                                            United States District Judge




4 – OPINION AND ORDER
